IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,958


EX PARTE JACK JOSEPH HAMMETT, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM GALVESTON COUNTY



 Per Curiam.


O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of manslaughter and
punishment was assessed at twenty years in prison. 
	Applicant contends that he was denied his opportunity to appeal.  The State concedes,
and the trial court finds, that Applicant is entitled to an out-of-time appeal because he was
never given an opportunity to request appointed counsel to file a notice of appeal.  Therefore,
Applicant is entitled to relief. 
	The proper remedy in a case such as this is to return Applicant to the point at which he
may give written notice of appeal.  He may then follow the proper procedures in order that a
meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute an
appeal, he must take affirmative steps to see that written notice of appeal is given within thirty
days after the mandate of this Court has issued.
 
DELIVERED: June 9, 2004
DO NOT PUBLISH